J-S77034-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

  COMMONWEALTH OF                              :   IN THE SUPERIOR COURT OF
  PENNSYLVANIA                                 :        PENNSYLVANIA
                                               :
                                               :
                v.                             :
                                               :
                                               :
  DOMINIQUE JOACHIN                            :
                                               :   No. 863 MDA 2017
                       Appellant

              Appeal from the Judgment of Sentence May 17, 2017
       In the Court of Common Pleas of Berks County Criminal Division at
                        No(s): CP-06-SA-0000088-2016


BEFORE:      BENDER, P.J.E., LAZARUS, J., and STEVENS*, P.J.E.

MEMORANDUM BY STEVENS, P.J.E.:                       FILED DECEMBER 01, 2017

       Appellant Dominique Joachin appeals the disposition and sentence

entered in the Court of Common Pleas of Berks County following the trial

court’s dismissal of his summary appeal on May 17, 2017. For the reasons

that follow, we quash the appeal.

       On November 24, 2015, Appellant received summary traffic citations for

failing to carry and exhibit a driver’s license on demand and speeding.1 On

January 20, 2016, Appellant was adjudged guilty of those offenses in absentia

by a Magisterial District Judge when he failed to appear for his summary trial.

On March 3, 2016, Appellant untimely filed his pro se “Notice of Appeal from

Summary Criminal Conviction” in the Court of Common Pleas of Berks County.


____________________________________________


175   Pa.C.S.A. §§ 1511(a), 3362(a).
____________________________________
* Former Justice specially assigned to the Superior Court.
J-S77034-17



      In its Order entered on April 18, 2016, the trial court scheduled a de

novo Summary Appeal Hearing for June 9, 2016.          That hearing was later

continued to September 14, 2016, although Appellant again failed to appear.

As a result, the trial court dismissed his appeal and entered a guilty verdict.

      In its Order entered on April 18, 2017, the trial court determined

Appellant had not received proper notice of his summary appeal hearing date,

vacated the Order of September 14, 2016, dismissing the same, and relisted

the matter for a trial de novo May 19, 2017. That Summary Appeal Hearing

was held on May 17, 2017, at which time Appellant was present.

      Officer Brian Strand appeared at the hearing with copies of the original

traffic citations and indicated he had handed Appellant those citations on

November 24, 2015.      N.T. Hearing, 5/17/17, at 3, 10.      Notwithstanding,

Appellant maintained he never received copies of the citations or notice of any

of the previously scheduled hearings. Id. at 4-8. Appellant further argued

he was suffering from a concussion on the night in question and had been out

of the country at the time of his previous hearings due to his work as a

minister. Id. at 3-5.   Appellant also challenged the trial court’s jurisdiction

to hear the matter.     Id. at 7-8.   Ultimately, the trial court granted the

Commonwealth’s motion to dismiss the appeal and notified Appellant of his

appellate rights. Id. at 10.

      On May 26, 2017, Appellant filed a timely notice of appeal. On June 6,

2017, the trial court ordered Appellant to file a concise statement of matters

complained of on appeal pursuant to Pa.R.A.P. 1925(b). In its Rule 1925(a)

                                      -2-
J-S77034-17



Opinion, the trial court indicated Appellant had failed to comply with its Rule

1925 Order and had not requested an extension of time in which to file the

same.2 Due to Appellant’s failure to file a concise statement, the trial court

found any issues he may have raised on appeal to be waived.

        Although Appellant filed an appellate brief with this Court, he has not

presented a clear statement of the questions involved. Instead, he filed what

he titles “Points on Appeal” which reads as follows:


        The trial court erred in its decision because it failed to applies [sic]
        the facts to the elements of the statute(s) as clearly established
        in the legislature because the decision(s) was not supported by
        substantial evidence or against the weight of the evidence in that
        trial court.

        The statute of “42 Pa.C.S. § 5103(a). Rule 302.2 is also derived
        in part from Pa.R.C.P. No. 213(f) (authorizing transfer of actions
        for lack of subject matter jurisdiction).”.

        The magisterial district court shall transfer the action at the cost
        of the plaintiff to the court of appropriate jurisdiction.

Appellant’s Brief at 5.

        Our standard of review from an appeal of a summary conviction heard

de novo by the trial court is limited to a determination of whether an error of

law has been committed and whether the findings of fact are supported by

competent evidence. Commonwealth v. Lutes, 793 A.2d 949, 958

(Pa.Super. 2002). “The adjudication of the trial court will not be disturbed on


____________________________________________


2   Our review of the record confirms that no concise statement was filed.

                                           -3-
J-S77034-17


appeal absent a manifest abuse of discretion.” Commonwealth v. Parks,

768 A.2d 1168, 1171 (Pa.Super. 2001).

     Before we reach the merits of the instant appeal, we first must

determine whether Appellant properly has preserved any claims for our

review. As the trial court found, Appellant failed to comply with Pa.R.A.P.

1925(b). Failure to file a concise statement when ordered by the trial court

results in a waiver of issues on appeal. Commonwealth v. Zingarelli, 839
A.2d 1064, 1075 (Pa.Super. 2003) (citing Commonwealth v. Lord, 553 Pa.
415, 719 A.2d 306, 309 (1998)). In order to preserve his claims for appellate

review, an appellant must comply whenever the trial court orders him to file

a statement of matters complained of on appeal pursuant to Rule 1925, and

any issues not raised in a Rule 1925(b) statement will be deemed waived.

Commonwealth v. Hill, 609 Pa. 410, 427, 16 A.3d 484, 494 (2011).

     In its June 6, 2016, Order the trial court directed Appellant to file a Rule

1925(b) statement within twenty-one days and specified that “[a]ny issue not

included in a timely filed and served Statement of Errors Complained of [o]n

Appeal shall be deemed waived.” Because the trial court properly ordered

Appellant to file a concise statement of matters complained of on appeal under

Rule 1925(b), Appellant’s failure to do so results in the automatic waiver of

his claims. See Lord; Hill, supra.

     Alternatively, Appellant’s appeal must be quashed due to the substantial

defects in his appellate brief which greatly impair our ability to conduct


                                     -4-
J-S77034-17


meaningful appellate review. Appellate briefs must conform in all material

respects to the briefing requirements set forth in the Pennsylvania Rules of

Appellate Procedure, and this Court may quash or dismiss an appeal if the

appellant fails to conform to the requirements set forth in the Pennsylvania

Rules of Appellate Procedure. Pa.R.A.P. 2101; Commonwealth v. Lyons, 833
A.2d 245, 251-52 (Pa.Super. 2003). Although this Court is willing to construe

liberally materials filed by a pro se litigant, pro se status confers no special

benefit upon the appellant. Id.

      The Pennsylvania Rules of Appellate Procedure provide guidelines

regarding the required content of an appellate brief as follows:

      Rule 2111. Brief of the Appellant

      (a) General Rule. The brief of the appellant, except as otherwise
      prescribed by these rules, shall consist of the following matters,
      separately and distinctly entitled and in the following order:
      (1) Statement of jurisdiction.
      (2) Order or other determination in question.
      (3) Statement of both the scope of review and the standard of
      review.
      (4) Statement of the questions involved.
      (5) Statement of the case.
      (6) Summary of argument.
      (7) Statement of the reasons to allow an appeal to challenge the
      discretionary aspects of a sentence, if applicable.
      (8) Argument for Appellant.
      (9) A short conclusion stating the precise relief sought.
      (10) The opinions and pleadings specified in Subdivisions (b) and
      (c) of this rule.
      (11) In the Superior Court, a copy of the statement of errors
      complained of on appeal, filed with the trial court pursuant to Rule
      1925(b), or an averment that no order requiring a statement of
      errors complained of on appeal pursuant to Pa.R.A.P. 1925(b) was
      entered.


                                     -5-
J-S77034-17


Pa.R.A.P. 2111(a). More specifically, Rule 2116 entitled “Statement of

Questions Involved” states:

      (a)   General rule. The statement of the questions involved
            must state concisely the issues to be resolved, expressed in
            the terms and circumstances of the case but without
            unnecessary detail. The statement will be deemed to include
            every subsidiary question fairly comprised therein. No
            question will be considered unless it is stated in the
            statement of questions involved or is fairly suggested
            thereby. ...

Pa.R.A.P. 2116(a) (emphasis added). The omission of a statement of the

questions involved is particularly grievous because it defines the specific

issues this Court is asked to review. Commonwealth v. Maris, 629 A.2d
1014, 1016 (Pa.Super. 1993).

      Appellant's brief falls well below the standard delineated in the Rules of

Appellate Procedure. His discourse is rambling and often indecipherable. To

the extent the brief may contain an argument, it lacks the necessary citations

to the record or to relevant legal authority.        See Pa.R.A.P. 2119(a);

Commonwealth v. Hardy, 918 A.2d 766, 771 (Pa.Super. 2007), appeal

denied, 940 A.2d 362 (Pa. 2008) (stating it is an appellant’s duty to present

arguments sufficiently developed for our review and supported with references

to the record and citation to legal authorities). Most importantly, Appellant

fails to include in his brief a statement of questions involved See Pa.R.A.P.

2116(a); Maris, supra. Therefore, Appellant has waived all issues on appeal

for this reason as well. See Pa.R.A.P. 2101; Lyons, supra.




                                     -6-
J-S77034-17


      Accordingly, we quash this appeal for Appellant’s failure to file a timely

Rule 1925(b) statement and substantial failure to comply with the

Pennsylvania Rules of Appellate Procedure.

     Appeal quashed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/1/2017




                                     -7-